                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF OREGON

                            PENDLETON DIVISION




MATTHEW ALLISON, individual;                        Case No. 2:17-cv-01598-SU
and TIM NAY as the personal
representative for the ESTATE OF                                 OPINION
SARA E. ALLISON,                                               AND ORDER

                  Plaintiffs,

      v.

SMOOT ENTERPRISES INC., dba
Smoot Brothers Transportation; JAMES
DECOU; PETER BARNES; HORIZON
TRANSPORT, INC.; and JONATHAN
HOGABOOM,

                  Defendants.
_________________________________________


SULLIVAN, United States Magistrate Judge:

      There are two motions before me: Plaintiffs’ Motion for Partial Summary

Judgement and   defendant Horizon Transport’s and Mr. Hogaboom’s (“Horizon-

Defendants”) Motion to Bifurcate Punitive Damages. Mr. Decou, Mr. Barnes, and




Page 1 – OPINION AND ORDER
Smoot Enterprises (“Smoot-Defendants”) have not filed any responsive pleadings

with respect to these motions.

      For the following reasons, the Court GRANTS Plaintiffs’ Partial Motion for

Summary Judgment (Docket No. 50) and DENIES Horizon-Defendants’ Motion to

Bifurcate Punitive Damages (Docket No. 58). Thus, the Court does not need oral

argument from the parties.

I.    Partial Motion for Summary Judgement

      Plaintiffs have filed a Motion for Partial Summary Judgment (Docket No. 50)

on the issue of whether Horizon is vicariously liable for the negligence of Hogaboom,

its employee. Horizon-Defendants stipulate that Horizon will be vicariously liable for

any compensatory damage award against Hogaboom but dispute whether vicarious

liability extends to punitive damages. Since Horizon-Defendants concede vicarious

liability for the purposes of establishing compensatory damages, the only remaining

issue on summary judgement is whether vicarious liability should extend to punitive

damages.

      Summary judgment is appropriate if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). The moving party has the burden of establishing the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving

party shows the absence of a genuine issue of material fact, the nonmoving party

must go beyond the pleadings and identify facts which show a genuine issue for

trial. Id. at 324. “Summary judgment is inappropriate if reasonable jurors, drawing




Page 2 – OPINION AND ORDER
all inferences in favor of the nonmoving party, could return a verdict in the

nonmoving party’s favor.” Diaz v. Eagle Produce Ltd P’ship, 521 F.3d 1201, 1207 (9th

Cir. 2008).

      Horizon-Defendants argue that, in Oregon, the mere existence of an agency

relationship is not sufficient to establish principal liability with respect to punitive

damages—they are only appropriate if the principal authorized or ratified the

tortious acts of the agent. Plaintiffs disagree and point to two cases in support of the

proposition that vicarious liability can exist for punitive damages as long as the

employee was acting within the scope of their employment—even without proving

ratification or authorization.

      Plaintiffs’ first case is Stroud v. Denny’s Restaurant, Inc. 532 P.2d 790 (Or.

1975). Plaintiffs cite that case for the proposition that an employer is vicariously

liable for punitive damages arising from the wrongful actions of its employee if the

employee acts within the scope of his employment. 532 P.2d. at 793. Defendants

seemingly concede that Stroud’s holding indicates that ratification or authorization

are not prerequisites for vicarious liability. But they argue that Stroud conflicts with

the clear language of the applicable statutes, is distinguishable in a way that supports

Horizon, and is inconsistent with previous and subsequent case law.

      I agree with Plaintiffs. In Johannesen v. Salem Hospital, the Oregon Supreme

Court revisited Stroud’s holding. 336 Or. 211, 219 (2003). In that case, the defendant

argued it could not be vicariously liable for punitive damages based on the conduct of

another without evidence of fault on its part. Id. The court noted that it had




Page 3 – OPINION AND ORDER
“considered and rejected that theory” in Stroud and “perceive[d] no reason to revisit

[Stroud] in this case.” Id. It is irrelevant whether Stroud conflicts with previous case

law. The Oregon Supreme Court is free to depart from prior precedent and the fact

that Stroud was again considered in Johannesen and left intact is probative. While

Horizon-Defendants state that Stroud is inconsistent with case law that came after

it, they cite no cases subsequent to Johannesen, a 2003 case, which evidences a

departure from Stroud’s rule.

      Horizon-Defendants also argue that Stroud’s holding is inconsistent with the

language of the relevant punitive damages statutes: ORS 31.725 and 31.730.

Specifically, they argue that under subsection (1) of ORS 31.730, punitive damages

are not recoverable unless the plaintiff establishes that the party against whom they

are sought has acted with the requisite degree of culpability. But that statute says

nothing of vicarious liability for punitive damages, and thus provides no support for

the rule that Horizon-Defendants want this court to embrace, i.e., that vicarious

liability for punitive damages requires evidence of authorization or ratification on the

principal’s part.

      The Court is therefore left to apply the rule in Stroud to the present case.

Namely, that if an agent commits a tort within the scope of his employment that

renders a corporation liable for compensatory damages, and if the agent’s act renders

him liable for punitive damages, then the corporation is likewise liable for punitive

damages. Stroud, 532 P.2d at 793. Horizon-Defendants concede that they would be

vicariously liable for any compensatory damages, and under Stroud, this makes them




Page 4 – OPINION AND ORDER
potentially vicariously liable for any punitive damages. There is no evidence that the

Oregon Supreme Court has departed from the rule in Stroud so this Court is left with

no choice but to apply it faithfully. Plaintiffs’ motion is therefore granted.

II.   Motion to Bifurcate

      Horizon-Defendants have filed a Motion to Bifurcate Punitive Damages

(Docket No. 58).

      The decision on whether to bifurcate a trial is subject to the discretion of the

district court. See Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1021

(9th Cir. 2004). The Federal Rules of Civil Procedure allow district courts to order a

separate trial of one or more separate issues, claims, crossclaims, counterclaims, or

third-party claims for convenience, to avoid prejudice, or to expedite and economize

the trial. Fed. R. Civ. P. 42(b). The moving party has the burden to prove that

bifurcation is appropriate. Benson Tower Condo. Owners Ass’n v. Victaulic Co., 150

F. Supp. 3d 1184, 1208 (D. Or. 2015) (citing Clark v. I.R.S., 772 F. Supp. 2d 1265,

1269 (D. Haw. 2009)). The court has broad, discretionary authority to bifurcate

claims or issues. Hirst v. Gertzen, 676 F.2d 1252, 1261 (9th Cir. 1982).

      The Horizon defendants make two arguments in favor of bifurcation: (A)

bifurcation will avoid undue prejudice and (B) it will promote judicial economy.

Neither argument is persuasive.

      A.     Undue Prejudice

      Horizon-Defendants argue that bifurcation will avoid the risk that evidence

submitted in support of punitive damages will influence the jury’s liability decision,




Page 5 – OPINION AND ORDER
and thereby unfairly prejudice Horizon-Defendants. But compensatory damages and

punitive damages issues are routinely tried together in the Ninth Circuit. Hangarter

v. Provident Life and Acc. Ins. Co., 373 F.3d 998, 1021 (9th Cir. 2004) (“[S]ince the

evidence usually overlaps substantially, the normal procedure is to try compensatory

and punitive damage claims together with appropriate [jury] instructions.”) (internal

quotation marks and citation omitted). “Absent some experience demonstrating the

worth of bifurcation, ‘separation of issues for trial is not to be routinely ordered.’”

Hamm v. Am. Home Prods. Corp., 888 F. Supp. 1037, 1039 (E.D. Cal. 1995), citing,

Advisory Committee Notes to the 1966 Amendment to Fed. R. Civ. P. 42(b)).

      Here, the risks that Horizon-Defendants are concerned with are not unique to

this trial—they are general concerns with trying the issues of general liability and

punitive damages together. For example, Horizon-Defendants argue that a single

trial will enable Plaintiffs to introduce evidence that may be irrelevant for proving

liability and an entitlement to compensatory damages, but relevant to establishing

punitive damages.     Specifically, Horizon points to the fact that evidence of a

defendants’ “ability to pay” is generally inadmissible to prove liability but can be

admissible for the determination of punitive damages.

      But Horizon-Defendants’ concern is at best a general criticism of combining

the issues of liability and punitive damages together—an insufficient reason for this

Court to bifurcate—and further ignores the prejudicial effects of bifurcation on other

parties.




Page 6 – OPINION AND ORDER
      As explained above, juries are generally capable of separating out the issues of

liability that gives rise to compensatory damages and conduct that warrants punitive

damages. In Hamm, for example, the district court considered bifurcating the issue

of a defendant’s wealth from the rest of the trial. It considered an argument similar

to the one put forward by Horizon-Defendants; namely, that defendants will be

prejudiced if information about their finances is intermingled with evidence on the

issue of liability. The district court explained that its experience “does not support

such a dark view of juror competence [and] any concerns about potential prejudice [is

addressable] with appropriate limiting instructions.” I find the same to be true here.

The issue of punitive damages is routinely tried with issues of general liability in the

Ninth Circuit. Horizon-Defendants don’t provide a unique reason that the jury in

this case will be unable to separate the two issues, or why mitigating instructions are

not a sufficient safeguard in this case, as they would be in most others.

      Finally, moving to bifurcate on the eve of trial is particularly prejudicial to the

court and other parties. Horizon-Defendants’ reasons for bifurcating the trial were

as present months ago as they are now. Any serious bifurcation request should likely

have been brought long ago and Horizon-Defendants’ concerns regarding undue

prejudice are unpersuasive. Thus, the theoretical risk of prejudice to them does not

warrant bifurcating the trial.

      B.     Judicial Economy

      Horizon-Defendants further argue that bifurcation will allow the jury to decide

the dispositive issue of liability and thereby avoid the unnecessary hearing of




Page 7 – OPINION AND ORDER
punitive damages evidence. Specifically, Horizon-Defendants argue that if the jury

finds for Horizon and Hogaboom on the underlying cause of action, it will save judicial

resources by making evidence presented in support of punitive damages unnecessary.

       While Horizon is correct that Rule 42(b) allows this Court to order bifurcation

based solely on the factors of convenience and judicial economy, see Jinro Am., Inc. v.

Secure Invs., Inc., 266 F.3d 993, 998 (9th Cir. 2001), this case does not provide

sufficient efficiency benefits, if any at all, to justify a second trial.

       Here, there is substantial overlap between the evidence for proving general

liability and an entitlement to punitive damages.             For example, the evidence

supporting Plaintiffs’ negligence claims concerns the four commercial drivers’ actions

on the same stretch of Oregon road. This evidence is also the basis for Plaintiffs’

punitive damages claims, from which a jury could infer the requisite recklessness and

conscious indifference to the safety of Plaintiffs.         In this case, bifurcating will

substantially lengthen the trial and will require separate opening statements, closing

arguments, and deliberations, and likely involve many of the same witnesses.

Additionally, bifurcation is made less worthwhile by the fact that Smoot-Defendants

have already stipulated to Mr. DeCou’s negligence and their vicarious liability. Thus,

the core issue with respect to Horizon-Defendants is whether their conduct rises to a

level of general liability and whether it further warrants punitive damages—but in

either case, the same conduct is at issue. An unspecified chance that the jury will

find Horizon liability-free is not a sufficient benefit to warrant an independent trial.




Page 8 – OPINION AND ORDER
In this case, then, bifurcation seems unlikely to yield substantial judicial economy

benefits, if any. This motion is therefore denied.

                                   CONCLUSION

      For these reasons, the Court GRANTS Plaintiffs’ Partial Motion for Summary

Judgment (Docket No. 50) and DENIES Horizon-Defendants’ Motion to Bifurcate

Punitive Damages (Docket No. 58).

      IT IS SO ORDERED.

      DATED this 12th day of April, 2019.


                                              /s/ Patricia Sullivan
                                              PATRICIA SULLIVAN
                                              United States Magistrate Judge




Page 9 – OPINION AND ORDER
